Citation Nr: 0005483	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-06 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
fifth flexor tendon avulsion, left hand, postoperative.  

2.  Entitlement to an evaluation in excess of zero percent 
for the residuals of a through and through shrapnel wound of 
the right upper thigh.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969 and from September 1973 to July 1995.  He 
served on Active Duty for Training (ACDUTRA) from September 
1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The Board notes that in the appellant's December 1996 
substantive appeal, the appellant requested a hearing at a 
local VA office before a member of the Board.  A letter from 
the RO to the appellant, dated in July 1999, shows that at 
that time, the RO scheduled the appellant for a Travel Board 
hearing in August 1999.  A notation on the letter reflects 
that the appellant failed to show.


FINDINGS OF FACT

1.  The appellant's fifth flexor tendon avulsion, left hand, 
is manifested by considerable diminution of strength and 
skilled activity, with moderate to moderately severe loss of 
use of the ring and little finger of the left hand.  

2.  In April 1968, while serving in Vietnam, the appellant 
suffered a through and through shrapnel wound to his right 
thigh.  At present, the evidence does not show more than 
moderate muscle injury to the anterior thigh group of 
muscles.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for fifth flexor tendon avulsion, left hand, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.71a, Diagnostic Code 5156 (1999).  

2.  The criteria for a 10 percent evaluation for the 
residuals of a through and through shrapnel wound to the 
upper right thigh have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.56, Diagnostic Code 
5314 (1999); 62 Fed.Reg. 30235 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in April 
1968, while serving in Vietnam, the appellant suffered a 
through and through shrapnel wound to his right thigh.  The 
records further reflect that in January 1994, the appellant 
was treated after injuring his left small finger.  At that 
time, he stated that he was removing a saddle off of a horse 
when his finger got caught in the saddle and he felt a 
"snap."  The appellant indicated that he could not flex his 
interphalangeal joint of his left small finger.  The physical 
examination showed an abnormal cascade, with abnormal active 
flexion of the distal interphalangeal (DIP) joint of the 
small finger of the left hand.  Neurovascular examination was 
intact.  The appellant was diagnosed with flexor digitorum 
profundus avulsion of the left small finger.  According to 
the records, in February 1994, the appellant underwent 
exploratory surgery of the left flexor digitorum profundus 
(FDP) tendon, with primary repair using autogenous palmaris 
longus tendon graft.  The appellant's post-operative 
diagnosis was of flexor digitorum profundus rupture of the 
left small finger.  

In September 1996, the appellant underwent a VA hand, thumb, 
and fingers examination.  At that time, he stated that in 
1993, while working with his horses, he injured his left hand 
and was diagnosed with a traction tear of the flexor tendons 
of the left ring and little fingers.  The appellant indicated 
that he subsequently underwent repair surgery, but that he 
still had impairment of flexion of those two fingers.  
According to the appellant, he was able to fully extend his 
fingers.  

The physical examination showed that the appellant had an 
estimated eight inch zigzag operative scar, which started 
near the left fourth and fifth metacarpophalangeal, crossing 
the wrist and two inches above the palmar surface of the 
forearm.  The examining physician noted that the surgical 
incision was made in order to repair the tendon, and that 
there did not appear to be any actual loss of muscle, tendon, 
bone, or nerve involving the hand or fingers.  The right hand 
measured 8 1/4 inches in circumference and the left was 8 1/8 
inches.  The right wrist measured 7 1/8 inches, and the left 
wrist was seven inches.  Function of the right hand was 
normal.  According to the examiner, the appellant was right-
handed.

In regards to function of the left hand, the appellant was 
able to fully extend the proximal interphalangeal (PIP) 
joints and the metacarpophalangeal joints of the left hand.  
The appellant was able to flex the fourth metacarpophalangeal 
joint to 90 degrees and the fifth metacarpophalangeal joint 
to 75 degrees.  The appellant was able to flex the fourth 
metacarpophalangeal joint to 75 degrees, the proximal PIP 
joint to 75 degrees, and the distal PIP joint to 15 degrees.  
In regards to the fifth finger, the appellant was able to 
flex the proximal PIP joint to 70 degrees and the distal PIP 
joint to 30 degrees.  The appellant was not able to bring the 
tips of the ring and little fingers any closer than one inch 
to the midline of the palm.  He could barely touch the tips 
of those two fingers with the tip of the thumb.  The 
appellant had considerable diminution of strength and skilled 
activity using only the thumb and ring finger or the thumb 
and little finger.  Otherwise, the left hand, thumb, 
forefinger, and middle finger were normal.  The diagnosis was 
of a left hand injury, with a traction tear of the palmar 
flexor tendons of the left ring finger and little finger.  
The examiner noted that the appellant was status 
postoperative tendon repair, with moderate to moderately 
severe loss of use of the ring and little finger of the left 
hand.  An x-ray of the appellant's left hand was interpreted 
as normal.  

In September 1996, the appellant underwent a VA muscles 
examination.  At that time, the examiner noted that during 
the Vietnam War, the appellant was hit by a piece of shrapnel 
which went through his right upper thigh, with point of entry 
anteriorly eight inches below the inguinal area.  According 
to the examiner, there was a point of exit five inches around 
laterally, and it appeared that the piece of metal must have 
been about 1/4 inch in size.  The scar anteriorly measured 7/8 
by 1/2 inch, and the scar laterally measured one inch by 5/8 
inch.  The examiner stated that the scars were thin and well-
healed, with no sensitivity, tenderness, adhesion, or damage 
to the tendons.  The muscles involved included the lateral 
margin of the rectus femoris and the tensor fascia lata 
laterally.  Strength in the lower extremities, bilaterally, 
was normal, and there was no evidence of pain.  There was no 
evidence of a muscle hernia.  The examiner noted that he 
evaluated the range of mobility of the right hip and knee, 
and that they were complete and normal.  Measurements of the 
thighs did not reveal any evidence of muscle loss.  The 
diagnosis was of a through and through minor gunshot wound to 
the right upper thigh, with injury to the anterolateral edge 
of the rectus femoris and to the tensor fascia lata 
laterally.  The examiner noted that the muscles involved were 
in Muscle Group XIV and that the gunshot residuals were 
minor.  An x-ray of the appellant's right hip was interpreted 
as normal.  

In a November 1996 rating action, the RO granted the 
appellant's claims for entitlement to service connection for 
fifth flexor tendon avulsion, left hand, status postoperative 
and entitlement to service connection for the residuals of a 
through and through shrapnel wound of the right upper thigh.  
At that time, the RO assigned a zero percent disabling rating 
under Diagnostic Code 5299-5227 for the appellant's service-
connected left hand fifth flexor tendon avulsion.  The RO 
also assigned a zero percent disabling rating under 
Diagnostic Code 5314 for the appellant's service-connected 
residuals of a through and through shrapnel wound of the 
right upper thigh.  

In a January 1999 rating action, the RO increased the 
appellant's disabling rating for his service-connected fifth 
flexor tendon avulsion, from zero percent to 10 percent 
disabling under Diagnostic Code 5199-5156.  




II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected left hand 
fifth flexor tendon avulsion and his service-connected 
residuals of a shrapnel wound to the right upper thigh, have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  

Although the regulations do not give past medical reports 
precedence over current findings (see Francisco v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In the instant case, the appellant contends that the current 
ratings are not high enough for the amount of disability that 
his service-connected left hand fifth flexor tendon avulsion 
and his service-connected residuals of a shrapnel wound to 
the right upper thigh, cause him.  He states that in regards 
to his left hand disability, he has chronic pain.  According 
to the appellant, when the weather is cold, his left hand is 
essentially useless for outside work or heavy lifting.  The 
appellant notes that he works as a farrier, and that because 
of his left hand disability, he is unable to grasp the hooves 
as required and he cannot perform as he should.  In regards 
to his right thigh disability, the appellant maintains that 
he has muscle weakness as a result of the shrapnel wound.  
According to the appellant, he is unable to stand or walk for 
extended periods of time because his leg starts to "bother" 
him.  The appellant further states that he is unable to drive 
for long periods of time because of pain in his right leg.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


Entitlement to an evaluation in excess of 
10 percent for fifth flexor tendon 
avulsion, left hand, postoperative.  

The Board notes that the appellant's service-connected 
disability, fifth flexor tendon avulsion of the left hand, 
postoperative, is not listed on the Schedule, and that the RO 
has assigned Diagnostic Code 5199.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99").  The Board notes that originally, in the 
November 1996 rating action, the RO assigned Diagnostic Code 
5227 as the most closely analogous Diagnostic Code, but that 
in a January 1999 rating action, the RO revised the November 
1996 rating action and concluded that the most closely 
analogous Diagnostic Code was Diagnostic Code 5156.  At that 
time, the RO indicated that in the appellant's September 1996 
VA examination, there was an inability to fully extend the 
left little finger, accompanied by considerable diminution of 
strength and skilled activity, with moderate to moderately 
severe loss of use of the finger.  Thus, the RO concluded 
that a compensable rating was in order based upon the 
functional impairment of the left hand.  As previously 
stated, the RO assigned a 10 percent disabling rating under 
5199-5156 for the appellant's left hand disability.  

A noncompensable disability rating under Diagnostic Code 5227 
requires ankylosis of any finger other than the thumb, index 
finger, or middle finger.  A noncompensable disability rating 
is the only schedular rating available for ankylosis under 
Diagnostic Code 5227.  However, the schedule indicates that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1999).  

Under the criteria of Diagnostic Code 5156, a 10 percent 
evaluation is assignable for amputation of the little finger 
of the minor hand, without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  A 20 
percent evaluation is assigned with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (1999).

The evidence of record shows that in the appellant's 
September 1996 VA examination, the examiner noted that the 
surgical incision was made in order to repair the tendon, and 
that there did not appear to be any actual loss of muscle, 
tendon, bone, or nerve involving the hand or fingers.  In 
addition, in regards to function of the left hand, the 
appellant was able to fully extend the PIP joints and the 
metacarpophalangeal joints of the left hand.  However, the 
appellant was not able to bring the tips of the ring and 
little fingers any closer than one inch to the midline of the 
palm.  He could barely touch the tips of those two fingers 
with the tip of the thumb.  The appellant had considerable 
diminution of strength and skilled activity using only the 
thumb and ring finger or the thumb and little finger.  
Otherwise, the left hand, thumb, forefinger, and middle 
finger were normal.  The diagnosis was of a left hand injury, 
with a traction tear of the palmar flexor tendons of the left 
ring finger and little finger.  The examiner noted that the 
appellant was status postoperative tendon repair, with 
moderate to moderately severe loss of use of the ring and 
little finger of the left hand.

The Board has considered the evidence of record but finds 
that there is no basis for a higher evaluation under 
Diagnostic Code 5156.  In light of the above, the evidence of 
record does not show amputation of the little finger, with 
metacarpal resection (more than one-half the bone lost).  As 
previously stated, in the appellant's September 1996 VA 
examination, there did not appear to be any actual loss of 
muscle, tendon, bone, or nerve involving the hand or fingers.  
Therefore, since there is no evidence of metacarpal resection 
(more than on-half the bone lost), a rating in excess of 10 
percent is not warranted under Diagnostic Code 5156.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for fifth flexor tendon 
avulsion, left hand, postoperative.


Entitlement to an evaluation in excess of 
zero percent for the residuals of a 
through and through shrapnel wound of the 
right upper thigh.

The appellant's residuals of a through and through shrapnel 
wound of the right upper thigh are currently evaluated as 
slight under 38 C.F.R. § 4.73, Diagnostic Code 5314.  During 
the pendency of this appeal, the Rating Schedule was revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed.Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.47--4.54 and 4.72 
were removed and reserved).  The defined purpose of these 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments clarify that the changes were not 
intended to be substantive.  See 62 Fed.Reg. No. 106, 30235-
30237.  

Diagnostic Code 5314 provides the rating criteria for 
evaluation of injuries to Muscle Group XIV, the anterior 
thigh group.  The Rating Schedule provides that a slight 
muscle injury involving Muscle Group XIV warrants a zero 
percent evaluation and a moderate muscle injury warrants a 10 
percent evaluation.  A moderately severe muscle injury 
involving Muscle Group XIV warrants a 30 percent evaluation.  
The anterior thigh group of muscle function includes the 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial, and, 
acting with other muscle groups, postural support of body and 
synchronizing hip and knee.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following: (i) 
Type of injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles anticipates the following: 
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

A moderately severe disability of muscles anticipates the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii)  
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when regulations concerning rating disabilities 
undergo a substantive change during the course of an appeal, 
the veteran is entitled to the resolution of his claim under 
the criteria that are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  However, as stated above, a 
review of the new regulations indicates that no substantive 
changes were made to the applicable rating criteria, to 
include Diagnostic Code 5314.  

The Board notes that as stated above, under the new 38 C.F.R. 
§ 4.56, governing the evaluation of muscle disabilities, a 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  Thus, in light of the appellant's service 
medical records showing that in April 1968, while serving in 
Vietnam, the appellant suffered a through and through 
shrapnel wound to his right thigh, and the appellant's 
September 1996 VA examination showing that according to the 
examiner, the appellant was hit by a piece of shrapnel which 
went through his right upper thigh, with point of entry 
anteriorly eight inches below the inguinal area, and a point 
of exit five inches around laterally, it is the Board's 
determination that a 10 percent evaluation is warranted for 
the appellant's service-connected residuals of a through and 
through shrapnel wound to the right upper thigh.  However, 
the Board observes that the preponderance of the evidence is 
clearly weighted against a rating in excess of 10 percent.  
The Board notes that in the appellant's September 1996 VA 
examination, strength in the lower extremities, bilaterally, 
was normal and there was no evidence of pain.  There was also 
no evidence of a muscle hernia.  In addition, the examiner 
noted that he evaluated the range of mobility of the right 
hip and knee, and that they were complete and normal.  
Moreover, measurements of the thighs did not reveal any 
evidence of muscle loss.  The appellant was diagnosed with a 
through and through minor gunshot wound to the right upper 
thigh, with injury to the anterolateral edge of the rectus 
femoris and to the tensor fascia lata laterally.  
Furthermore, the examiner stated that the gunshot residuals 
were minor.  

As previously stated, a moderately severe injury of the 
anterior thigh group of muscles requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  
Accordingly, based on the lack of objective findings of a 
moderately severe muscle injury in the upper right thigh, the 
Board finds no reasonable basis to grant the appellant a 
rating in excess of 10 percent.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  However, the record does not reflect periods of 
hospitalization because of the appellant's service-connected 
left hand and upper right thigh disabilities.  Also, there is 
no showing that his service-connected left hand and upper 
right thigh disabilities have interfered with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment due to loss of working time from 
exacerbations or illness proportionate with the severity of 
the several grades of disability.  Thus, the record does not 
present an exceptional case where the current 10 percent 
rating for fifth flexor tendon avulsion, left hand, and 10 
percent rating for the residuals of a through and through 
shrapnel wound of the right upper thigh, are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired.)  
Therefore, in absence of factors establishing an exceptional 
or unusual disability picture, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for fifth flexor tendon 
avulsion, left hand, postoperative, is denied.  

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for the residuals of a 
through and through shrapnel wound of the right upper thigh, 
for the period from August 1, 1995, is granted.  







		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

